MINISTERE DE L'ECONOMIE FORESTIÈRE REPUBLIQUE DU CONGO
cité Unité*Travail*Progrès
DIRECTION GENERALE DE L'ÉCONOMIE RE
FORESTIERE
DIRECTION DEPARTEMENTALE DE
L'ECONOMIE FORESTIERE DE LA SANGHA

ARR

SERVICE DES FORETS *%

AIR AR AR

N°OÙS /MEF/DGEF/DDEFS-SF

AUTORISATION DE LA COUPE ANNUELLE 2020 DE L'UFA JUA-KIE
ACCORDEE A LA SOCIETE D'EXPLOITATION FORESTIERE
YUAN DONG (SEFYD)

Le Directeur Départemental de l'Economie Forestière de la Sangha ;

-Vu la Constitution ;

-Vu la loi 16/2000 du 20 Novembre 2000 portant code forestier ;

Vu la loi n°14-2009 du 30 décembre 2009 modifiant certaines dispositions de la loi 16-
2000 du 20 novembre 2000 susvisée ;

Vu.le décret n°2002-437 du 31 décembre 2002 fixant les conditions de gestion et
d'utilisation des forêts ;

_Vu le décret n°2017-409 du 10 Octobre 2017 relatif aux attributions du Ministère de
l'Economie Forestière ;

Vu le décret n°2018-284 du 18juillet 2018 portant approbation du plan d'aménagement
de l'UFA Jua-Ikié situé dans la zone Il Sangha du secteur forestier Nord ;

Vu l'arrêté n°8233/MEFE/CAB du 05 octobre 2006 portant création, définition des
unités forestières d'aménagement dans la zone || Sangha du secteur forestier nord et
précisant les modalités de leur gestion et de leur exploitation ;

Vu l'arrêté n°3025/MEDD/CAB du 06 Avril 2016 portant approbation de la convention
d'Aménagement et de transformation, pour la mise en valeur de l'Unité Forestière
d'Aménagement Jua- Ikié, située dans la Zone Il Sangha du secteur forestier Nord,
Département de la Sangha, conclu entre la République du Congo et la Société
d'Exploitation Forestière YUAN DONG SARL.

Nu l'arrêté n°6380 du 31 décembre 2002 fixant la taxe de déboisement des bois des
forêts naturelles ;

\/
Vu l'arrêté n°6382 du 31 décembre 2002 fixant les modalités de calcul de la taxe de
superficie ;

Vu l'arrêté n°6386 du 31 décembre 2002 déterminant les zones de taxation forestière ;
Vu l'arrêté 19570 du 10 novembre 2014 déterminant les catégories de bois produits au
Congo;

Vu l'arrêté n°19571 du 10 novembre 2014 déterminant les zones fiscales de production
de bois pour l'application des valeurs Free On Truck (FOT);

-Vu l'arrêté n°22717/IMEFPPI/MEFDD du 19 décembre 2014 fixant les valeurs Free On
Board (FOB) pour la détermination des valeurs Free On Truck (FOT), pour le calcul de
ja taxe d’abattage des bois en grumes et de la taxe à l'exportation des bois ;

-Vu l'arrêté n°22718/MEFPPI/MEFDD du 49 décembre 2014 fixant les taux de la taxe à
l'exportation des bois en grumes issus des forêts naturelles ;

-Vu l'arrêté n°22719/MEFPPI/MEFDD du 19 décembre 2014 fixant les taux de la taxe
d'abattage en grumes issus des forêts naturelles ;

-Vu l'arrêté n°23444/MEFPPI/MEFDD du 31 décembre 2014 fixant les valeurs FOT
pour le calcul de la taxe d'abattage et de la taxe à l'exportation des bois ;

-Vu l'arrêté n°2694/MEFE/CAB du 24 mars 2006 fixant les volumes moyens
exploitables des arbres des essences de bois d'œuvre ;

-Vu l'arrêté n°6509/MEFPPI/MEFDD du 13 mars 2015 fixant les taux de la taxe à
l'exportation de bois transformés issus des forêts naturelles ou de plantation ;

-Vu la lettre circulaire n°538/MEF/CAB DGEF du 18 décembre 2017 relative à la prise
en compte du taux de la taxe d'abattage à 6% de la valeur EOR

-Vu la demande d'autorisation de la coupe annuelle 2020 de l'UFA Jua-lkie
n°107/DS/DE/SÉFYD/09/2019 du 28 Septembre 2019, formulée par la Société d'Exploitation
Forestière YUAN DONG (SEFYD}:

-Vu le rapport de mission de l'évaluation de la coupe annuelle 2019 et de l'expertise de
la coupe annuelle 2020 présenté par les services techniques de la Direction
Départementalé de l'Economie Forestière de la Sangha.

AUTORISE

Article premier: La Société d'Exploitation Forestière YUAN DONG (SEFYD) à
entreprendre des travaux d'exploitation forestière dans l'assiette annuelle de coupe
2020 sur une superficie de 40.793 hectares portant sur 13.798pieds d'essences
diverses, pour un volume füts prévisionnel de 173.060,5 m et correspondant à la taxe
prévisionnelle d'un milliard cent quinze millions cinq cent quatre-vingt-quatre mille neuf
cent vingt-huit francs (1.115.584.928) CFA, répartis de la manière suivante :
Tableau n° 01 : Caractéristiques de l'AAC3 2020 de l'UFP 1

Volume Volume 3 | Taxe d'Abattage
Essences un Moyen/pied Prévisionnel TRCFA) as
{m°) {m°) (FCFA)
Essences objectif
Acajou | 368 15 5520| 1288 7109760
Afrormosia 300 9 2700| 11781 31808700
Azobé 482 10,5 5061 1630 8249430
Bossé clair | __213 12 2556 2706 6916536
Doussié | 360 12,5 4500 9815 44167500
Iroko cu 13 4030 3006 12114180
Kosipo 454 15,5 7037 1288 9063656
Moabi 162 14 2268 3400 7711200
Mukulungu 122 19 2318 2220 5145960
Okan ___2453 10 24530 4975 122036750
Padouk 3450 13 44850 10932 490300200
Sapelli 1530 18 27540 3846 105918840
Sipo 225 AT 4725 5814 27471150
Tali Sn TE 9,5 18420,5 3597 66258539
Wenguë | 182 5,5| 1001 9697 9706697
Total 1 12550 - 157056,5 - 953979098
Essences de promotion
| Ayous 300 19,5 5850 3319 19416150
Bilinga 186 13 2418 600 1450800
Dibétou Ë 58 | 12 696 600 417600
|Ebène : 704! 10 7040 19932 140321280
Total 2 1248 | -| 16004 - 161605830
Total général |” 13.798 -| 173.060,5 - 1.115.584.928 |
Article 2 : L'assiette annuelle de coupe (AAC 2020) de l'UFA Jua-lkié sur laquelle
porte la présente autorisation est délimitée comme suit:

Au Nord : Du point d'origine À aux coordonnées géographiques UTM X = 426648 et
Y=190176 suivre le layon non rectiligne en direction de l'Est jusqu'à environ 12,568 km
où se trouve le point B aux coordonnées géographiques UTM X = 438900 et Y=190268
au croisement avec le cours d'eau dénommé Libé.

A l'Est : De ce point B, suivre le cours d'eau Libé en amont vers le Sud jusqu'au point
C aux coordonnées géographiques X=440497 et Y=184163.

Au Sud : De ce point C, suivre vers l'Ouest le layon principal G jusqu'au point D aux
coordonnées géographiques X=437950 et Y=184163 sur une distance de 2,718 km. De
€

ce point D suivre un cours d'eau non dénommé constituant la limite naturelle jusqu'au
point E aux coordonnées géographiques X=426862 et Y=177384.

A l'Ouest : De ce point E en direction du Nord suivre le layon limitrophe non rectiligne
de l'UFA avec le domaine de l'Etat sur une distance d'environ 13km jusqu'au point
d'origine A. Ainsi le polygone se ferme.

Article 3 : la taxe d'abattage se calcule sur la base du volume fûts réalisé par mois. Elle
se réajuste chaque fin de trimestre. Des vérifications se feront trimestriellement par la
Direction Départementale de l'Economie Forestière de la Sangha à l'appui des carnets
de chantier dûment clôturés et déposés par la société à la Direction Départementale.

Article 4 : La société SEFYD (DJUA-IKIE) doit fournir mensuellement à la Direction
Départementale de l'Economie Forestière de la Sangha un état de production au plus
tard le 15 du mois qui suit, celui pour lequel celle-ci a été réalisée

Article 5 : les bois abattus doivent être enregistrés dans les carnets de chantier ouverts
à cet effet par la Direction Départementale de l'Economie Forestière de la Sangha.

Article 6 : 85% de la production de bois en grumes seront transformés à la scierie de
cabosse et 15% de la même production seront destinés à l'exportation.

Article 7 : le-bois issu de l'éclairage route récupéré sur l'emprise des routes outre celui
autorisé dans l'assiette annuelle de coupe, est destiné à la transformation locale.

Article 8:les taxes forestières non payées à l'échéance convenue sont
automatiquement pénalisées d'une augmentation de 3% par trimestre de retard.

Article 9 : la Société YUAN-DONG SARL (SEFYD), demeure soumise au respect des
dispositions de la législation et de la règlementation forestières en vigueur.

Article 10 : les Services techniques de la Direction Départementale de l'Economie
Forestière de sl&.Sangha sont tenus de veiller à l'application stricte des présentes
dispositions, en s’assurant que l'exploitation forestière s'effectue selon les normes
règlementaires en vigueur.

Article 11: La présente autorisation de la coupe annuelle 2020 qui prend effet à
compter du 1% Janvier 2020, est valable jusqu'au 31 Décembre 2020.

Fait à Ouesso, le F1 3 DEC 2018
AMPLIATIONS Le Directeur Départemental
MEF/CAB. si de l'Economie Forestière de
DGEF... -la Sangha,
IGSEF... Ge
PREFECTURE/S..
BEF Souanké.
SERVDS
ARCHIVES...

RES +de
